         Case 1:20-bk-11006-VK Doc 112 Filed 07/23/20 Entered 07/23/20 21:25:28                                               Desc
                             Imaged Certificate of Notice Page 1 of 5
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 20-11006-VK
Lev Investments, LLC                                                                                       Chapter 11
Lisitsa Law, Inc.
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0973-1                  User: sbeverC                      Page 1 of 2                          Date Rcvd: Jul 21, 2020
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 23, 2020.
db             +Lev Investments, LLC,   13854 Albers Street,   Sherman Oaks, CA 91401-5811

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 21, 2020 at the address(es) listed below:
              Caroline Renee Djang (TR)    caroline.djang@bbklaw.com,
               C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
              David A Tilem    on behalf of Interested Party    Courtesy NEF davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau
               @tilemlaw.com
              David A Tilem    on behalf of Interested Party David Tilem davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau
               @tilemlaw.com
              David B Golubchik    on behalf of Debtor    Lev Investments, LLC dbg@lnbyb.com, stephanie@lnbyb.com
              David B Golubchik    on behalf of Defendant    Lev Investments, LLC dbg@lnbyb.com,
               stephanie@lnbyb.com
              James R Felton    on behalf of Interested Party    Courtesy NEF jfelton@gblawllp.com,
               nknadjian@gblawllp.com
              John Burgee     on behalf of Defendant MICHAEL LEIZEROVITZ jburgee@bandalaw.net
              John Burgee     on behalf of Interested Party    Courtesy NEF jburgee@bandalaw.net
              John Burgee     on behalf of Cross-Claimant Michael Leizerovitz jburgee@bandalaw.net
              John Burgee     on behalf of Defendant    SENSIBLE CONSULTING AND MANAGEMENT, INC.
               jburgee@bandalaw.net
              John Burgee     on behalf of Defendant RUVIN FEYGENBERG jburgee@bandalaw.net
              Juliet Y Oh    on behalf of Debtor    Lev Investments, LLC jyo@lnbrb.com, jyo@lnbrb.com
              Juliet Y Oh    on behalf of Defendant    Lev Investments, LLC jyo@lnbrb.com, jyo@lnbrb.com
              Katherine Bunker     on behalf of U.S. Trustee    United States Trustee (SV) kate.bunker@usdoj.gov
              Lisa D Angelo    on behalf of Cross Defendant Lisa Lisitsa langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Lisa D Angelo    on behalf of Cross Defendant    Lisitsa Law, Inc. langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Lisa D Angelo    on behalf of Cross Defendant Gina Lisitsa langelo@murchisonlaw.com,
               cthomas@murchisonlaw.com
              Michael Shemtoub     on behalf of Creditor Thomas D Sands michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Interested Party Mariya Ayzenberg michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Plaintiff MARIYA AYZENBERG michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Plaintiff    FR LLC michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Interested Party Mikhail Kemel michael@lexingtonlg.com
              Thomas D Sands    on behalf of Interested Party Mikhail Kemel thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands    on behalf of Creditor Thomas D Sands thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands    on behalf of Interested Party    Courtesy NEF thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands    on behalf of Interested Party Mariya Ayzenberg thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
       Case 1:20-bk-11006-VK Doc 112 Filed 07/23/20 Entered 07/23/20 21:25:28                      Desc
                           Imaged Certificate of Notice Page 2 of 5


District/off: 0973-1         User: sbeverC               Page 2 of 2                   Date Rcvd: Jul 21, 2020
                             Form ID: pdf042             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              United States Trustee (SV)   ustpregion16.wh.ecf@usdoj.gov
                                                                                            TOTAL: 27
 Case 1:20-bk-11006-VK Doc 112 Filed 07/23/20 Entered 07/23/20 21:25:28                            Desc
                     Imaged Certificate of Notice Page 3 of 5


 1   DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                           FILED & ENTERED
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234                                                 JUL 21 2020
     Facsimile: (310) 229-1244
 5   Email: DBG @LNBYB.COM; JYO @LNBYB.COM                                CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
                                                                          BY Bever      DEPUTY CLERK
 6   Proposed Attorneys for Chapter 11 Debtor and
     Debtor-in-Possession
 7

 8
                           UNITED STATES BANKRUPTCY COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                             SAN FERNANDO VALLEY DIVISION
11

12

13   In re:                                         Case No.: 1:20-bk-11006-VK
14
     LEV INVESTMENTS, LLC,                          Chapter 11
15
              Debtor and Debtor in Possession.      ORDER GRANTING MOTION BY DEBTOR
16                                                  FOR ORDER APPROVING COMPROMISE
                                                    OF CONTROVERSY PURSUANT TO
17                                                  FEDERAL RULE OF BANKRUPTCY
18                                                  PROCEDURE 9019

19                                                  Hearing:
                                                    Date: July 16, 2020
20                                                  Time: 1:30 p.m.
                                                    3ODFH&RXUWURRP³´
21                                                          21041 Burbank Boulevard
22                                                          Woodland Hills, California 91367

23

24

25

26

27

28

                                                     1
 Case 1:20-bk-11006-VK Doc 112 Filed 07/23/20 Entered 07/23/20 21:25:28                                 Desc
                     Imaged Certificate of Notice Page 4 of 5


 1           A hearing was held on July 16, 2020 at 1:30 p.m. WKH³Hearing´ before the Honorable

 2   Victoria S. Kaufman, United States Bankruptcy Judge for the Central District of California, San

 3   Fernando Valley 'LYLVLRQLQ&RXUWURRP³301´ORFDWHGDW1041 Burbank Boulevard, Woodland

 4   Hills, California 91367, for the Court to consider that certain Notice Of Motion And Motion For

 5   Order Approving Compromise Of Controversy Pursuant To Federal Rule Of Bankruptcy

 6   Procedure 9019 >'RF1R@ WKH³Motion´ ILOHGRQ-XQHE\Lev Investments, LLC,

 7   the debtor and debtor in possession in the above-captioned chapter 11 bankruptcy case

 8   ³Debtor´ $ppearances at the Hearing were made via Zoom video conference as set forth on

 9   the record of the Court.

10           The Court, having considered the Motion and all declarations and other papers filed by

11   the Debtor in support of the Motion, the oral statements and representations of counsel and other

12   parties in intereVW PDGH DW WKH +HDULQJ DQG DOO PDWWHUV RI UHFRUG LQ WKH 'HEWRU¶V chapter 11
13   bankruptcy case, finding that notice of the Motion was adequate and appropriate under the

14   circumstances, having received no opposition to the Motion, and good cause appearing therefor,

15

16           ///

17

18

19           ///

20

21

22           ///

23

24

25           ///

26

27

28

                                                         2
 Case 1:20-bk-11006-VK Doc 112 Filed 07/23/20 Entered 07/23/20 21:25:28                      Desc
                     Imaged Certificate of Notice Page 5 of 5


 1          IT IS HEREBY ORDERED AS FOLLOWS:

 2          1.     The Motion is granted in its entirety.

 3          2.     The Settlement Agreement And Release WKH ³Agreement´ entered into by and

 4   between the 'HEWRUDQG&HUWDLQ8QGHUZULWHUVDW/OR\G¶VRI/RQGRQDWUXHDQGForrect copy of

 5   which is attached as ([KLELW ³$´ to the Declaration of Dmitri Lioudkouski annexed to the

 6   Motion, is approved.

 7          3.     The Debtor is authorized to enter into and implement the terms of the Agreement,

 8   and to take all steps reasonably necessary to consummate the terms of the Agreement.

 9          IT IS SO ORDERED.

10                                                 ###

11

12

13

14

15

16

17

18

19

20

21

22

23        Date: July 21, 2020
24

25

26

27

28

                                                     3
